ORDER

PER CURIAM.
James Westmoreland appeals from a judgment of the Circuit Court of the City of St. Louis, granting rescission and denying specific performance of a residential real estate sales contract between him and Helen Pepe. Mr. Westmoreland contends the trial court erred in failing to order specific performance and rescinding the contract because mere inadequacy of consideration is insufficient to support rescission in the absence of other compelling evidence.
We have reviewed the briefs of the parties and the record on appeal. The judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm the award pursuant to Rule 84.16(b).